Barnajrd, P. J.:
We think the referee erred in excluding testimony going to show that George S. Lincoln, one of the firm of Lambert & Lincoln, *576knew that the note in question was lent by defendant to that firm for their accommodation, and that he, Lincoln, promised Clark to pay it at maturity. It is true that Lincoln was not a party to this action, and, as a general rule, conversations between parties, other than parties to the record, are inadmissible. It is also true, that the evidence offered was of a date anterior to the alleged connection of plaintiff with the note. The issue, however, to be tried, Was, whether the note was paid by Lincoln. Clark had lent the-firm the note, and had delivered it to Lambert. It was discounted, and the firm received the proceeds. Lincoln gave his check for the note at maturity, and did not state to the bank where he paid "it, that he wanted to purchase it for any other person, but that he wished to hold the other indorsers. He denies, upon this trial, that he knew the note was loaned to the firm, and says he bought the note for plaintiff. It was a material fact, in determining the truth of a transaction which rests so much upon the testimony of Lincoln, whether he was to pay the note by agreement with Clark and his copartner Lincoln. He procured, he says, plaintiff to buy the note; he says he wrote plaintiff that the note was good, and yet that he wanted plaintiff to send money to take it up. If the additional fact were proven, that Lincoln agreed to pay the note himself at maturity, the referee may have found that the transaction was a different one from what he has found it to be. We think it was material, as a part of the controversy, and in determining the credibility of Lincoln, that the evidence should have been admitted.
The judgment should be reversed, and a new trial granted at circuit, costs to abide event.
Present — Barnard, P. J., Tarpen and Donohue, JJ.
Ordered accordingly.